DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first framework" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation to be an initial recitation of ‘a first framework’.  Claims 6-10 are similarly rejected for including the limitations of parent claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Theander (US 2,579,346).
Regarding claim 1, Theander teaches an anti-theft box with a lock mechanism, comprising: an inner box (Fig. 2), with an opening at the first end, a cover plate  1 (Fig. 4) at the second end and a limiter 14 on the outer wall, and the first end is opposite to the second end; an outer box (Fig. 1), which forms a space, the inner box being installed in the space (Fig. 4), the cover plate being outside this space, a locating part 16 is installed on the inner wall of the outer box and the limiter and the locating part are used in combination to prevent the inner box from being separated from the outer box (col 3 lines 14-17).
Regarding claim 2, Theander teaches the locating part is 16 one edge of a slot 15 (col 3 lines 9-17), so Theander teaches the locating part is a groove on the inner wall of the outer box; specifically, one side of a groove.
Regarding claim 3, Theander teaches the locating part is a dented edge 16 on the inner wall of the outer box that extends into the cavity (Fig. 4).
Regarding claim 4, Theander teaches the limiter 14 is a limiting piece, and the limiting piece and the outer wall of the inner box form an inclined angle of 0° to 90° (Fig. 4).
Regarding claim 5, Theander teaches the inner box includes a first framework 5 (the inner layer of the side wall) and a second framework 4 (the outer layer of the side wall); the second framework being fixed on the first framework (by fold line 3) and the limiter is on the outer wall of the second framework (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Theander (US 2,579,346) as applied to claim 5 above, and further in view of Miller (US 2019/0061992 A1).
Regarding claim 6, Theander teaches the cover plate, the first framework, the second framework and the outer box are made of cardboard, but Theander does not teach binding board.  Miller teaches a packaging carton and teaches that chip board, also known as binding board, is a known alternative for cardboard (0016).  It would have been obvious to one having ordinary skill in the art to use binding board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 7, Theander teaches the limiter is set on the outer walls around the inner box and a locating part is set on the inner walls around the outer box (Fig. 4).
Regarding claim 8, Theander teaches the first framework is a rectangular structure and the second framework is also a rectangular structure (Fig. 4).

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 9 recites a limiter made of paper when parent claim 6 recites the framework components are made of binding board.  The prior art teaches these structures formed together from a single unitary blank and therefore does not teach or suggest forming these elements from different materials as recited by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other interlocking closure containers relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734